DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/14/2021.  These drawings are acceptable.

Claim Objections
Amendments to claims have overcome the previously cited objections and thus the objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first obtaining module configured to obtain a mathematical model" and "second obtaining module configured to obtain a value of said at least one quality function" in claim 22.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1, the limitation “an obtaining step for obtaining a mathematical model” invokes 35 U.S.C. 112f. On pg. 11 line 23-25 of the specification, it is stated that the obtaining step is the step of training the mathematical model; therefore, the limitation will be interpreted to mean training (developing from data/examples) the mathematical model, or equivalents thereof.
Regarding claim 1, the limitation “an obtaining step for obtaining a value of said at least one quality function” invokes 35 U.S.C. 112f. However, no association between the act and the function can be found in the specification. Therefore, the limitation will be interpreted under the broadest reasonable interpretation of the claim.
Regarding claim 22, the limitation “a first obtaining module configured to obtain a mathematical model” invokes 35 U.S.C. 112f. The specification states that the first obtaining module 16A derives the model from any adjustment in the parameters of the deposition line (pg. 35 line 1-5); however, no association between the structure and the function can be found in the specification. Therefore, the limitation will be interpreted under the broadest reasonable interpretation of the claim.
Regarding claim 22, the limitation “a second obtaining module configured to obtain a value a value of said at least one quality function” invokes 35 U.S.C. 112f. However, no association between the structure and the function can be found in the specification. Therefore, the limitation will be interpreted under the broadest reasonable interpretation of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s amendments to the claims have overcome the previously cited rejection regarding insufficient antecedent basis in claim 11 and thus the rejection is withdrawn.
Claims 1-17 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “an obtaining step for obtaining a value of said at least one quality function” and claim 22 limitations “a first obtaining module configured to obtain a mathematical model” and “a second obtaining module configured to obtain a value of said at least one quality function” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure/act and the function can be found in the specification. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-17 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderman (US 7324865 B1).
Regarding claim 22, Sonderman teaches a computer system (obtaining module) programmed to develop a model (col 8 line 50-59, claim 11) relating the deposition rate (at least one predetermined quality function) to the deposition plasma power and/or deposition time (at least one operating parameter of a deposition line).
Sonderman also teaches that characteristic parameters of workpieces (at least one quality measurement of a stack of thin films), such as thickness, are measured by the review station (second obtaining module) after processing (measured at the outlet of the deposition line) (col 1 line 47-64, col 10 line 31-40). Additionally, the deposition of Sonderman is performed in a conveying system (deposition line) (see Fig. 12).
Furthermore, Sonderman teaches a controller (adjustment determining module) for applying the deposition rate model, wherein the model yields a correction (adjustment value) to the existing (current value) input parameters, to modify processing such that a metal layer with desired thickness is formed (reduce a difference between the value obtained for said at least one quality function and a target value) (claim 33, col 8 line 60-67). The thickness is related to the deposition rate (col 5 line 47-62; col 6 
Sonderman fails to explicitly teach depositing on a glass or polymeric organic transparent substrate. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Sonderman teaches all of the claimed structural limitations, which is necessarily capable of depositing on a transparent substrate and performing measurements on the film formed on the transparent substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-8, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1).
Regarding claim 1, Sonderman (US 7324865 B1) teaches modeling the dependence of deposition rate (at least one predetermined quality function) on the deposition plasma power and/or deposition time (at least one operating parameter of a deposition line) using an empirically derived model (col 8 line 21-32), wherein the model may be developed on the fly using sensor and controller data (col 7 line 50-59).
after processing (measured at the outlet of the deposition line) (col 1 line 47-64, col 10 line 31-40). Additionally, the deposition of Sonderman is performed in a conveying system (deposition line) (see Fig. 12).
Sonderman also teaches applying the deposition rate model, wherein the model yields a correction (adjustment value) to the existing (current value) input parameters, to modify processing such that a metal layer with desired thickness is formed (reduce a difference between the value obtained for said at least one quality function and a target value) (col 8 line 60-67). The thickness is related to the deposition rate (col 5 line 47-62; col 6 line 26-46) and therefore a desired thickness corresponds to a desired deposition rate (target value selected for said at least one quality function). Furthermore, the adjustment may be automatic (col 35 line 23-27, claim 9).
Sonderman fails to explicitly teach depositing onto a glass or polymeric organic transparent substrate. 
However, Price (US 20160130696 A1), in the analogous art of semiconductor fabrication, teaches a BK-7 optical glass (transparent) substrate for semiconductor deposition processes (para 0020), such as sputtering and CVD (para 0045). Because Sonderman teaches sputtering onto semiconductor wafers (col 4 line 5-25), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an optical glass substrate with the Sonderman method.
Regarding claim 2, Sonderman teaches more than one process layer (plurality of thin layers) on a semiconducting wafer (col 4 line 5-14). Additionally, Sonderman teaches the metal deposition processing may control (adjust) a combination of deposition power, deposition time, flow rates, and temperature (plurality of operating parameters), which affect the thicknesses of metal layers (associated with a plurality of thin layers) (col 8 line 1-13, col 5 line 63-67, col 6 line 1-12)
 claim 4, Sonderman teaches the empirically derived (mathematical) model may relate the variation in deposition rate (at least one variation of said quality function) with variations in plasma power and deposition time (at least one variation of said at least one operating parameter) (col 6 line 1-12).
Regarding claim 5, Sonderman teaches monitoring the consumption of sputtering targets (col 7 line 58-67), which indicates that the Sonderman deposition is performed by cathode sputtering.
Regarding claim 6, the previous combination of Sonderman and Price fails to explicitly teach that the sputtering is magnetic assisted.
 However, Price teaches a system to correct deposition rate according to a model (abstract), similarly to Sonderman, and teaches that the method may be used with various deposition techniques, including DC magnetron sputtering (para 0045). Because Price teaches that such magnetron sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetron (magnetic assisted) sputtering with the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 7, the previous combination of Sonderman and Price fails to explicitly teach the at least one quality measurement comprises at least one optical spectrum measurement of the stack of thin film layers. However, Price teaches optical and spectroscopic measurements of the thin films (layers) obtained through a measurement device (para 0039) to determine refractive indices or layer thicknesses and further enable correction adjustments to obtain desired properties (para 0025, 0044). Because Sonderman teaches obtaining a desired film thickness (col 8 line 60-67) and Price teaches that such measurement methods were operable, it would have been obvious to a person having ordinary The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 8, Sonderman in view of Price teaches measuring the thickness of the thin films in the review station, as described in the claim 7 rejection. Thickness is a weight property because the thickness of a film has a direct impact on the weight of the film.
Regarding claim 11, Sonderman teaches the model may comprise polynomial curve fitting (col 17 line 24-35) and the model may relate the variation in deposition rate (at least one variation of said quality function) with variations in plasma power and deposition time (at least one variation of said at least one operating parameter) (col 6 line 1-12). Sonderman also teaches inverting the model to determine the operating conditions to obtain the desired deposition time or thickness (claim 3, 10; col 5 line 47-62, col 6 line 26-45) and that the model may yield a correction to an existing input parameter (adjustment value) (col 8 line 60-67).
Regarding claim 15, Sonderman teaches the model may comprise polynomial curve fitting (col 17 line 24-35) and the model may relate the variation in deposition rate (at least one variation of said quality function) with variations in plasma power and deposition time (at least one variation of said at least one operating parameter) (col 6 line 1-12).
Regarding claim 16, the previous combination of Sonderman and Price fails to explicitly teach the mathematical model is obtained by an automatic statistical training algorithm. However, Price teaches a system to correct deposition rate according to a model (abstract) that uses an artificial neural network Because Price teaches that such processors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an artificial neural network as the computer in the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The instant specification states that a neural network is an automatic statistical training algorithm (pg. 46 line 8-20) and thus the neural network of Sonderman in view of Price is an automatic statistical training algorithm.
	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1) and Van de Putte (WO 2016110407 A1).
Regarding claim 8, the combination of Sonderman and Price fails to explicitly teach the at least one quality measurement comprises at least one measurement selected from an electrical property, mechanical property, chemical property, and weight property of the stack of thin layers. 
However, Van de Putte (WO 2016110407 A1), in the analogous art of sputtering, teaches measuring mechanical properties or electrical properties as alternatives to optical measurement (pg. 9 line 3-7) for use in a system to adjust process parameters in order to optimize the properties of a coating stack (pg. 16 line 35-38, pg. 17 line 1-4). Because Van de Putte teaches that such electrical measurement methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to measure and optimize the film resistance in the Sonderman The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 9, Sonderman teaches controlling deposition plasma power (power applied to a cathode) and/or pressure and/or gas flow rate (quantity of gas used) (col 4 line 41-48, col 8 line 1-13) as operating parameters
. However, the combination of Sonderman and Price fails to explicitly teach the deposition line comprises a plurality of compartments in which said thin layers are deposited. 
Van der Putte teaches a sputtering system comprising a plurality of stations (compartments) to be used with a similar feedback system (pg. 16 line 22-27). Because Van de Putte teaches that sputtering systems were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sputtering system with multiple stations (compartments) in the Sonderman process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1), as applied to claim 11 above, and further in view of Bittner (US 20160161845 A1).
Regarding claim 12, the combination of Sonderman and Price fails to explicitly teach regularizing the inversion. 
However, Bittner (US 20160161845 A1), in the analogous art of mathematical inversion, Because Bittner teaches that such regularization methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to regularize the inverted model of Sonderman with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderman (US 7324865 B1) in view of Price (US 20160130696 A1), as applied to claim 1 above, and further in view of Ortleb (US 20090000950 A1).
Regarding claim 17, the combination of Sonderman and Price fails to explicitly teach a step of validating the mathematical model. 
However, Ortleb (US 20090000950 A1), in the analogous art of advanced process control, teaches validation or correction of APC (advanced process control) models to improve (para 0032, 0067). Because Sonderman teaches using an APC system and implementing changes (correction) between “lots” of wafers (col 17 line 11-22), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to validate the APC models as described by Ortleb to improve accuracy.
	Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 0190434 A2) in view of Price (US 20160130696 A1).
claim 1, Wilson (WO 0190434 A2) teaches construction of a Jacobian sensitivity matrix (mathematical model) to relate the change in thickness (at least one predetermined quality function) to the change in current (at least one parameter of a deposition line) of electroplated films (pg. 16 line 6-29). Wilson teaches measuring the thickness of electroplated films (obtaining a value of said at least one quality function defined from at least one quality measurement) on workpieces using perturbed anode current values (deposited while the deposition line was set so that at least one operating parameter had a current value) (pg. 15 line 20-25, claim 24), wherein the new thickness after plating is measured in a post-plating metrology (measured at the outlet of the deposition line) (pg. 7 line 20-25). Wilson also teaches using the Jacobian matrix (model) along with thickness error values to obtain a correction (adjustment value) to the (current) input parameters in order to reach the (target) parameter values that achieve the target thickness (pg. 19 line 3-21). Furthermore, the parameter adjustments are determined automatically (claim 17, pg. 12 line 10-15). Additionally, the apparatus of Wilson includes a plurality of processing stations, wherein the substrate may be transferred between stations by workpiece transfer robots (deposition line) (pg. 2 line 3-19, pg. 8 line 14-24).
Wilson fails to explicitly teach that the deposition is performed onto glass or polymeric organic transparent substrates. 
However, Price (US 20160130696 A1), in the analogous art of semiconductor fabrication, teaches a BK-7 optical glass (transparent) substrate for semiconductor deposition processes (para 0020), such as sputtering and CVD (para 0045). Because Wilson teaches deposition onto semiconductor wafers (pg. 9 line 1-5) and that the optimization method may be used with chemical or physical vapor deposition (pg. 29 line 7-13), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an optical glass substrate with the Wilson method.
claim 3, Wilson teaches that thicknesses (value of the quality function) are obtained by (quality) measurements at different radial positions (across the substrate surface) from the center to the outer edge (pg. 24 line 26-30, pg. 25).
Regarding claim 4, Wilson teaches the Jacobian matrix (mathematical model) relates the thickness error (at least one variation of said quality function) with a change in current (at least one variation of said at least one operating parameter) (pg. 19 line 12-21).
Regarding claim 10, Wilson teaches performing a test run using known, predetermined electrical parameters (obtaining a reference value for said at least one operating parameter) and measuring physical characteristics such as thickness of the film on the test workpiece (reference deposition) (pg. 13 line 13-22). Wilson also teaches measuring thicknesses (obtaining a plurality of values for said at least one quality function) of films on workpieces (training stacks) deposited with perturbed anode current values that vary about 0.05 amps from the baseline measurements (determined variations relative to said reference value) (pg. 15 line 20-31, pg. 16 line 1-20) 
Additionally, Wilson teaches calculating the Jacobian matrix (mathematical model) using the difference in thickness measurements and current inputs between the baseline workpieces and workpieces deposited on with perturbed anodes (from the plurality of values for said at least one quality function as obtained for the plurality of training stacks of thin layers) (pg. 16 line 20-29, pg. 17 line 8-19).
	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 0190434 A2) in view of Price (US 20160130696 A1), as applied to claim 10 above, and further in view of Laan (US 20050185174 A1) and Van de Putte (WO 2016110407 A1).
Regarding claim 13, Wilson teaches the mathematical model is a linear model using a matrix comprising n columns (pg. 16 line 22-29)., wherein each column is defined by the change in thickness between the perturbed anode deposition, wherein the current is varied from the baseline current 𝛿(n) relative to the reference value for the operating parameter P(n)), and baseline deposition divided by the change in current (ε) between the two deposition cases (pg. 17 line 8-19, Equation A1-A4). 
The combination of Wilson and Price fails to explicitly teach that the model is created with a second training stack of thin layers deposited with an operating parameter presenting a variation -𝛿(n) relative to the reference value. 
However, Laan (US 20050185174 A1), in the analogous art of mathematical modelling, teaches a model for determining an unknown operating parameter by using at least two different calibration marker structures and measuring them with an optical detection apparatus to develop a regression model (para 0028), which may be linear (para 0071). The Wilson process uses best least square fit, which is a regression concept, to determine the change to currents (pg. 20 line 1-10). Because Laan teaches that such regression methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two or more different calibration measurements (training stacks), such as two samples with current values on opposite sides of the baseline value (variation +𝛿(n) and -𝛿(n)), to develop the Jacobian matrix of Wilson with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Wilson also teaches a plurality of plating chambers (N>1 compartments) (pg. 8 line 14-24) and n anodes in a reactor, each associated with a current (parameter) (pg. 15 line 22-30). The combination of Wilson, Price, and Laan fails to explicitly teach that the number of columns, n, of the matrix is equal to 
 However, Van de Putte, in the analogous art of sputtering, teaches a sputtering system with multiple compartments that are simultaneously controlled to achieve a more uniform thickness on a substrate (pg. 32 line 3-18; Fig. 6). Additionally, Wilson teaches the control process seeks to improve film uniformity (pg. 19 line 12-14). Because Van de Putte teaches that such deposition control methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the multi-compartment arrangement of Van de Putte with each anode of Wilson in a separate plating chamber (compartment) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The deposition arrangement of Wilson in view of Van de Putte would result in the columns of the matrix corresponding to both each anode and each compartment.
Regarding claim 14, Wilson teaches the adjustment value ΔAM of current (said at least one operating parameter) is given by:
                
                    Δ
                    A
                    M
                    =
                    
                        
                            
                                
                                    
                                        
                                            J
                                        
                                        
                                            T
                                        
                                    
                                    *
                                    J
                                
                            
                        
                        
                            -
                            1
                        
                    
                    *
                    (
                    
                        
                            J
                        
                        
                            T
                        
                    
                    )
                    *
                     
                    Δ
                    t
                     
                
            
Where J is the Jacobian matrix (M),                         
                            Δ
                            t
                        
                     (v) designates the thickness error between the plated film and the target thickness (difference between the value obtained for the quality function and the target value selected for said quality function for the stack of thin layers), and where JT designates the transpose of the matrix J (pg. 19).

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Applicant argues that the limitation “an obtaining step for obtaining a value of said at least one quality function” does not invoke 35 U.S.C. 112f because there is no “means” or equivalent thereof in the claim. However, this argument is not persuasive because the limitation includes “step,” which also presumes 35 U.S.C. 112(f). See MPEP 2181(I). It should be noted that the limitation can be amended to not invoke 35 U.S.C. 112(f) by changing “an obtaining step for obtaining a value” to “obtaining a value,” thus removing the word “step.” Additionally, the word “module” used in claim 22 is a generic placeholder and thus also invokes 35 U.S.C. 112(f). See MPEP 2181(I)(A).
Applicant also argues that the specification provides sufficient structure and acts to perform the means/step plus function limitations. The applicant provides the structure of a ROM that stores a computer program including instructions for executing steps, wherein the program defines functional and software modules to perform the recited functions. However, this structure is not sufficient to describe the structure of the modules required to perform the recited functions. Specifically, it is not clear what structure is required as part of the “functional and structural modules.” For example, it is unclear whether a ROM is required as well as what instructions are required in the modules to “obtain a value of said at least one quality function from a value of said at least one quality measurement measured at the outlet of the deposition line on a stack of thin layers deposited on a transparent substrate.”.
Regarding the rejection of claim 22 under 35 U.S.C. 102, applicant argues that Sonderman does not teach a mathematical model relating at least one operating parameter of the deposition line to at least one predetermined quality function defined from at least one quality measurement of a stack of thin layers deposited by the deposition line. Specifically, applicant argues that Sonderman describes a deposition in a single deposition cell and not through a deposition line and the predetermined function of deposition rate is not defined from at least one quality measurement of a stack of thin layers deposited by the deposition line.
However, Sonderman that characteristic parameters of workpieces (quality measurement of thin layers), such as film thickness (col 1 line 47-64, col 8 line 5-13), are identified and measured at a review station (col 8 line 1-32, col 10 line 31-54), and a desired thickness may be achieved by a model relating the deposition rate (quality function), which has a known relation to thickness, to operating parameters such as deposition time and/or plasma power (col 5 line 47-67, col 6 line 1-25). Sonderman also teaches that errors are determined from examination after the run of a lot of workpieces (measured at the outlet of the deposition line) (col 10 line 31-54), which may be a semiconducting substrate with one or more process layers (stack of thin layers) deposited by the metal deposition processing (col 4 line 5-14).
The limitation “deposition line” is broadly interpreted to mean a deposition system in which multiple substrates are processed without shutdown of the system. For example, a deposition line may be a belt or conveying system, such as an in-line sputtering system, but does not particularly require multiple deposition stations/cells. As a result, the deposition system of Sonderman defines a deposition line (see Fig. 12). If the claim is intended to require multiple deposition cells, it should be amended to include the recitation of Claim 9 which specifies a “plurality of compartments.”
Applicant also argues that Sonderman fails to teach the second obtaining module configured to obtain a value of said at least one quality function from a value of said at least one quality measurement measured at the outlet of the deposition line on a stack of thin layers deposited on a transparent substrate, said deposition line being configured by means of a current value at least one operating parameter. Specifically, applicant argues that Sonderman is silent to the deposition line and the stack of thin layers deposited on a transparent substrate. This argument 
Applicant also argues that Sonderman fails to teach an adjustment determining module and that the “transparent substrate” is not merely intended use because the value obtained by the second obtaining module comes from a value of the at least one quality measurement measured at the outlet of the deposition line and thus is required to come from a measurement on a specific type of structure. However, it should be noted that claim 22 is directed to an adjustment-determining device (apparatus) and therefore the apparatus only must be capable of performing the functional limitations. See MPEP 2114. In this case, the “transparent substrate” is not a structural property of the second obtaining module, rather the obtaining module only must be capable of obtaining a value of at least one quality function from a value of at least one quality measurement measured at the outlet of the deposition line on a stack of thin layers deposited on a transparent substrate. Though Sonderman does not explicitly teach a transparent substrate the review station (second obtaining module) of Sonderman, would inherently be capable of performing the claimed functional limitations with a transparent substrate.
Additionally, Sonderman teaches a controller (adjustment determining module) capable of using a mathematical model to determine automatically an adjustment value for the current value of said at least one operating parameter serving to reduce a difference that exists between the value obtained for said at least one quality function and a target value selected for said at least one quality function for the stack of thin layers, as described in the rejection of claim 22.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Sonderman in view of Price, the applicant argues that the combination of Sonderman and Price does not 
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Wilson in view of Price, the applicant argues that Wilson and Price do not disclose, teach, or suggest the limitations of claim 1. Specifically, the applicant argues that Wilson is directed to coating in a single deposition cell as opposed to a deposition line, Wilson does not measure at the outlet of the deposition line on a stack of thin layers deposited on a glass or polymeric organic transparent substrate. Additionally, applicant argues that Wilson fails to teach a mathematical model relating at least one parameter of the deposition line to at least one predetermined quality function defined from at least one quality measurement of a stack of thin layers deposited by the deposition line.
This argument is not persuasive because Wilson teaches forming one or more metal layers (stack of thin layers) on the workpiece (pg. 2 line 27-31). Wilson also teaches the workpiece/wafer is plated and then the thickness (at least one quality measurement of a stack of thin layers) is measured in a post-plating metrology (measured at the outlet of the deposition line) (pg. 7 line 20-25, pg. 15 line 20-25) and related to the thickness before plating to find the change in thickness (at least one predetermined quality function) which is then related to a change in current (parameter of a deposition line) by a Jacobian sensitivity matrix (mathematical model) (pg. 16 line 16-29).
As described above, “deposition line” does not need to include multiple deposition cells. However, the apparatus of Wilson includes a plurality of processing stations, wherein the substrate may be transferred between stations by workpiece transfer robots (pg. 2 line 3-19, pg. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797